MORIAL, Judge.
This is an appeal from a decision of the district court affirming an “administrative decision” of the defendant dated October 6, 1972.
Plaintiff filed suit pursuant to LSA-R.S. 23:1541(3) 1 for judicial review of “ * * * an October 6, 1972 ruling of the Louisiana Department of Employment Security regarding benefit charges of one Charles W. Guillory to the account of petitioner’s unemployment contributions.”
The record before us contains no evidence that plaintiff was given “ * * * an opportunity for a fair hearing * * nor does it include the decision of the administrator and the basis for his findings and conclusions. Accordingly, there has been a failure to fully comply with LSA-R.S. 23:1541(3) which is a prerequisite for judicial review.
For the foregoing reasons the case is remanded to the Administrator, Louisiana Department of Employment Security, for proceedings not inconsistent with the requirements of LSA-R.S. 23:1541(3).

REMANDED.

AMENDED DECREE
The judgment of the district court is hereby reversed and the case is remanded to the Administrator, Louisiana Department of Employment Security, for proceedings not inconsistent with the requirements of LSA-R.S. 23:1541(3).

. LSA-R.S. 23:1541(3) provides in pertinent part:
“ * * * if an employer alleges that certain benefits are not properly chargeable to his experience-rating record on grounds other than error in the determination, reconsidered determination, or decision under which the benefits were paid, the administrator shall give him am opportunity for a fair hearing, and on the basis of his findings and conclusion shall malee such adjustments in the employees experience-rating record and contribution rate as may thereunder be required. The employer shall be promptly notified of the administrator’s action which shall become final unless within 20 days after the mailing of notice thereof to his last known address or in the absence of mailing within 15 days of delivery of such notice, a petition for judicial review is filed in the district court of the employer’s domicile. In all proceedings under this paragraph the findings of the administrator as to facts shall be presumed to be prima facie correct if supported by substantial and competent evidence. These proceedings shall be heard in summary manner and shall be given precedence over all other civil cases except cases arising under Part VI of this Chapter and under Chapter 10 of this Title. An appeal may be taken from the decision of the district court in the same manner, but not inconsistent with the provisions of this Chapter, as is provided for in other civil eases.” (emphasis supplied)